Title: To James Madison from Chandler Price, 21 February 1804 (Abstract)
From: Price, Chandler
To: Madison, James


21 February 1804, Philadelphia. Encloses Governor Claiborne’s certificate of protection for Pierre Porteaux, “an Inhabitant of the newly acquired Teritory of Louisiana.” “He is on his way thus far to London to seek redress of some losses & is desirous to avail himself of the protection of the Government of the United States.” Hopes JM will “add such Acceptance or Approval, or a Certificate in any other form, as may be deemed proper and sufficient to protect the person of Mr Porteaux on the high Seas & elsewhere.”
“Permit me to observe Sir, that it will be very flattering to the Louisianians to feel themselves under the protection of the Government of the United States.” Expects that JM will return Claiborne’s certificate “with such other” as JM “may be pleased to grant.”
 

   
   RC (DNA: RG 59, Preliminary Inventory 15, entry 509, Letters Requesting Passports, 1791–1910). 2 pp.; docketed by Wagner.


